Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 17/146646 application originally filed January 12, 2021.
Amended claims 1-5, 7 and 9-20, filed May 31, 2022, are pending and have been fully considered. Claims 11-20 are withdrawn from consideration due to being drawn to a nonelected invention.  Claims 6 and 8 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear to the newly amended phrase: “wherein the compressed wood briquette is all-natural, smokeless, odorless, and contains no spark.”.  It is unclear as to exactly when or how does the wood briquette contain “no spark” due to spark occurs upon combustion and is known in the art to be a specific property of the wood briquette.  Additionally, it is unclear as to exactly when or how does the wood briquette contain the property of “smokeless” and further clarification is required.
Regarding claim 1, it is unclear as to the claim stating “create a natural charcoal briquette” and applicants have amended the claims to remove “charcoal” from the method of the claims, which makes the claims indefinite.  It is unclear if claim 1 contains charcoal or if applicants have a different definition for defining “charcoal”.  Further clarification and/or amending of the claim is required.
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered and are deemed persuasive.
Applicants argued: “The cited reference Metsarinta describes a method to create bio-coke, which is an environment-friendly biomass fuel that can be made from photosynthetic plants.  Further, the Han reference fails to cure the deficiencies of and is silent as to at least the following limitations of claim 1, "removing one or more impurities from the wood material," "drying the wood material at a first temperature to reach a defined moisture level in a range of approximately 3.0% to approximately 5.0%," "compressing the dried wood material in a shaped mold at a second temperature and under approximately 40 tons of pressure to form a compressed wood briquette," and "wherein the compressed wood briquette is all-natural, smokeless, odorless, and contains no spark" (emphasis added).”
The examiner finds applicants arguments persuasive due to the present invention is directed to a compressed charcoal briquette (see current specification) and not to the production of bio-coke or the burning of biomass material into a char.  However, as stated in the above 112 rejection, the present claims are directed to creating a natural charcoal briquette but the claims have been amended to where “charcoal” has been removed from the method claim.  It is recommended for applicants to further define the “charcoal” component in the method of the claims and additionally define the use of the briquette in order to claim the properties of the briquette.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2006-306925 A discloses in the abstract, to provide a formed charcoal for a fuel, equipped with an equivalent or a higher performance in calorific value and long lasting property than those of the charcoal produced by using natural woods such as oak or Japanese oak, especially a "bincho charcoal" called as a high grade charcoal and found to be useful in cooking or the bincho charcoal produced in China, and also the same having the calorific value, long lasting property, igniting performance and further radiation heat value.
KR 2009-0029502 A discloses in the abstract, the coal briquettes which have a main body part and the ignition part distinguished from this main body part, an air hole are formed, and the lower surface is curved are disclosed. The air hole is preferably an air hole that penetrates in a vertical direction consistent throughout the ignition portion and the body portion, and at least a portion of the air hole may be formed so that the inlet is in the concave portion of the lower surface curve.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/
Primary Examiner, Art Unit 1771